Citation Nr: 1447693	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-08 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic prostate disorder to include prostate cancer.

2.  Entitlement to service connection for a pelvic disorder other than of the prostate to include a right testicle disorder.

3.  Entitlement to service connection for a psychiatric disorder to include depression or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to December 1981, including assignment in Korea from August 1979 to April 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The case was later transferred to the jurisdiction of the Roanoke, Virginia RO.  

The issues on the title page have been recharacterized to reflect the evidence and circumstances of the case.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is in the Veteran's file.

In May 2013 the RO granted an appealed claim for service connection for migraine headaches.  Therefore that claim is no longer on appeal before the Board.

The issue of entitlement to service connection for a psychiatric disorder to include depression or PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The preponderance of the evidence is against the claim for service connection for a chronic prostate disorder to include prostate cancer.

2.  Epididymitis is etiologically related to the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic prostate disorder to include prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for epididymitis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The Board is granting in full the benefit sought on appeal as to the appeal of the pelvic disorder other than of the prostate to include a right testicle disorder.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed as to that claim.  

With respect to the claim for a chronic prostate disorder, letters to the Veteran dated in November 2008, January 2012, and August 2012  satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a May 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield, 444 F.3d at 1333-34.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  

A VA examination containing opinions was conducted in April 2012.  As the examination report and opinion are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination report is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is essentially seeking service connection for prostate cancer and for a pelvic disorder to include a right testicle disorder.  He contends that his prostate cancer was related to exposure to Agent Orange herbicides while doing guard duty in the Demilitarized Zone in Korea, as well as to helicopter fuels.  He contends that his pelvic disorder to include a right testicle disorder began in service or alternatively developed after treatment for prostate cancer.

Applicable Laws and Regulations

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).

Some chronic diseases, including malignant tumors, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military service, certain diseases including prostate cancer, will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

If during active military, naval, or air service, a veteran served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, then such veteran shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv) ; see also 38 CFR 3.814(c)(2) . 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77 . 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 . A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Evidence

The Veteran's service treatment records show that the Veteran was seen several times between October 1980 and June 1981 for genitourinary system complaints involving the urethra, penis, and right testicle or epididymis, including painful urination; swollen, tender, and painful testicle; urethral burning; and sore penis.  The symptoms were assessed variously as epididymalgia versus orchialgia (July 1980), epididymitis (October 1980), epididymalgia (October 1980), right epididymitis (June 1981), and ulceration of penis (June 1981).  

VA treatment records include a November 2001 treatment record showing that the Veteran was seen for complaints of severe right-sided testicular pain, and burning with urination, which had been ongoing for almost six weeks.  That report indicated that the Veteran was receiving radiation-oncology treatment during that time period.  The assessment was chronic versus acute epididymitis.  

When seen by VA Radiation Oncology in December 2001, the report noted that the Veteran was with a newly-diagnosed case of adenocarcinoma of the prostate.  The impression noted a newly-diagnosed adenocarcinoma of the prostate, Stage 2aNOMO.  He subsequently received treatments for the cancer including external beam radiation therapy in 2002.  When seen in September 2002, nine weeks since the previous radiation, the Veteran reported complaints assessed as being likely related to side effects from radiation, and resulting in cystitis and proctitis, coinciding with the dose of his brachytherapy boost, which was then six weeks old.  

When seen in December 2002, the Veteran was complaining of excruciating pain or burning when he urinates and of some episodes of bright red blood per rectum.  The impression included the possibility of prostatitis or cystitis, and that there was a problem with the radiation therapy.

When seen in March 2004, the Veteran reported complaints of urinary burning and mild tenderness in the right testicle.  After examination the assessment was epididymitis.

A January 2012 VA urology note shows that the Veteran reported complaints of pain at the right testicle, with many urinary tract infections, severe urgency and urge urinary incontinence.  After examination the assessment was (1) clinically localized cancer of the prostate after seed implant and external beam radiation therapy; and (2) chronic backache of right lower area.
  
During an April 2012 VA examination for male reproductive system conditions, the examiner diagnosed (1) neoplasms of the male reproductive system (diagnosed in 2000) and (2) prostatitis (diagnosed in 2001).  The Veteran reported that he was diagnosed with prostate cancer in 2000, and received treatment of external beam to the prostate for six weeks, and then Zoladex injections and prostate seed implants.  During the prostate treatment he was treated with antibiotics for prostatitis.  

During an associated April 2012 VA examination for prostate cancer the examiner diagnosed prostate cancer, diagnosed in 2000.  The report contains a CT examination impression of normal study; no evidence of metastatic disease.

The April 2012 VA examination report contains an opinion that the Veteran's pelvic disorder and prostate cancer ("the claimed condition") was less likely than not (less than 50 percent probability), incurred in or caused by the claimed in-service injury, event, or illness.  

As rationale for that opinion, the examiner noted that the Veteran claimed that his current pelvic disorder to include prostate cancer was incurred in or caused by a condition manifested as testicular pain in service.  The examiner stated the following as rationale.  First, service treatment records were without evidence to support a pelvic condition or prostate cancer.  Second, VA treatment records dated from September 2004 to November 2008 showed prostate cancer and reports of testicle pain post separation from service.  Third, VA treatment records dated from November 2001 to March 2004 show prostate cancer. 

The examiner concluded that there was no evidence to support a claim that a pelvis disorder was incurred in, caused by, or aggravated by the testicular pain diagnosed in service as epididymitis.  Also, there was no recent medical literature to support epididymitis as an etiology for the claimed pelvis disorder, prostate cancer.  Also, there was no evidence to support a claim that prostate cancer was incurred in, caused by or aggravated by testicular pain during service.

In the April 2012 VA examination report the examiner also provided an opinion favoring the Veteran's claim as to epididymitis.  The examiner opined that the right testicle disorder diagnosed as epididymitis was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service illness.  As rationale, the examiner noted that there is evidence of epididymitis during service, and objective evidence of a continuity of care for unresolved right testicular pain.  The examiner stated, however, that there was no recent medical literature to support epididymitis as an etiology for pelvis disorder or prostate cancer.  

Analysis

Prostate Cancer
 
There is a present diagnosis of prostate cancer, with a normal study and no evidence of metastatic disease on CT examination in 2012.  There is no medical opinion or other competent, credible evidence that any prostate condition to include prostate cancer is etiologically linked to service.  

Although there is evidence of other reproductive system conditions in service including of the epididymis and penis, there is no evidence during service of any chronic prostate condition to include prostate cancer and the April 2012 VA examiner indicated that the symptoms noted in service were not related to the current prostate cancer or a chronic prostate condition.

There is no evidence within the first year after service of any malignant tumors of the prostate.  

The Veteran did not serve in Korea between April 1, 1968, and August 31, 1971.  Therefore he is not presumed to have been exposed to an herbicide agent during such service in Korea; and there is no evidence otherwise showing that the Veteran was exposed to an herbicide agent in service.  Thus prostate cancer is not presumed to have been incurred in service on the basis of exposure to herbicide agents.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

While the Veteran believes that he has prostate cancer that is related to his military service, he is not shown to be other than a lay person.  As such, he has no competence to provide a medical opinion on the medically complex determinations of diagnosis and etiology.  The only competent medical opinion of record is the April 2012 VA opinion and addendum which weigh against the Veteran's claim.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a chronic prostate disorder to include prostate cancer; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b). 

Pelvic Disorder to Include a Right Testicle Disorder

The Veteran has a current chronic condition of epididymitis.  The evidence on file demonstrates that the Veteran had multiple visits during service for pelvic area genitourinary related symptoms variously diagnosed to include right epididymitis, epididymalgia versus orchialgia, and epididymalgia.   

The Veteran's epididymitis is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is competent to report on the onset of symptoms associated with the in-service diagnosis of epididymitis; and he is also competent to report on the continuity of those same symptoms he experienced since service.  Such symptoms were later associated with a current diagnosis of epididymitis.   

During the April 2012 VA examination the examiner provided an opinion favoring the Veteran's claim of service connection for epididymitis.  That opinion is consistent with the Veteran's competent and credible descriptions of symptoms that continued since service.  The Veteran's report of a continuity of related symptoms since service provides probative evidence supporting the examiner's opinion linking the present epididymitis to service.  There are no opinions to the contrary.

Therefore service connection is warranted for a right testicular disorder of epididymitis.  


ORDER

Service connection for a chronic prostate disorder to include prostate cancer is denied.

Service connection for a right testicle disorder of epididymitis is granted.


REMAND

The Veteran seeks service connection for a psychiatric disorder to include depression or PTSD.  The claim file contains clinical evidence of present psychiatric disorders including diagnoses of anxiety, depression, PTSD, adjustment disorder with mixed anxiety and depression, major depressive disorder, dysthymia, and antisocial adult behavior.  

As reflected in the Veteran's application for benefits, in part he claims that his psychiatric disorder is due to pain from his "physical condition" (presumably to claimed service-connected disabilities).  Service connection has been granted for migraine headaches, and pursuant to this decision, epididymitis; both of which have been presumably manifested to some extent by chronic painful symptoms.

A September 2002 VA treatment record shows that the provider opined that the Veteran's "mental anguish" could be secondary to the side effects of the Zoladex used in treatment of the Veteran's prostate cancer.  However, at the June 2014 hearing before the undersigned Veterans Law Judge, the Veteran testified indicating that his psychiatric symptomatology was related to stressor related incidents that occurred while he was in Korea.  These included his experience in Korea associated with an incident the Veteran identified as the Gwangju massacre.  Published reports verify that a popular uprising occurred in May 1980, which began in Gwangju, Korea and was known as the Gwangju uprising or massacre.  The Veteran also testified that he experienced harassment from American soldiers when he declined to participate in activities involving prostitutes and a stressful incident when several Korean women approached him and accused him of rape.

An examination is necessary to clarify the nature of any present acquired psychiatric disorder, and to obtain an opinion as to the likelihood the etiology of such disorder is related to service or to a service-connected disability.  An examination and opinion are required and the file should be updated with any recent and relevant medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent, relevant, and non-duplicative VA or private records of treatment for psychiatric problems.  

2.  Notify the Veteran that he may submit statements from himself and others who have observed him, describing their impressions regarding the onset and chronicity of psychiatric symptoms observed since active service.

3.  Then, schedule the Veteran for a VA psychiatric examination.  The examiner must review the entire claims file, including any electronic files.  Administer all necessary testing such as psychometric testing.  Document any past or current mental health treatment.  Comment on the significance of any reported prior mental health assessments with respect to symptoms, occupational history, social history, global assessment of functioning, or diagnosis.

Based upon the claims file review, the history presented by the Veteran during examination, and the examination findings, the examiner must render a multi-axial diagnosis for any psychiatric disorder found on examination.  For any such diagnosed psychiatric disorder, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is etiologically related to service.  

The examiner must also opine whether it is at least as likely as not (a 50 percent or greater probability) that any such diagnosed disorder was caused, or aggravated, by a service-connected disability.

If PTSD is diagnosed, the examiner is asked to identify the in-service stressor or stressors linked to the PTSD.

All opinions must be supported in the report by a detailed rationale.

4.  Finally, readjudicate the claim remaining on appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


